SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á diez y nueve de Marzo de mil novecientos dos, en los autos del juicio ordinario seguido en el Tribunal del Distrito de Arecibo por Doña Isabel Caamaño y Colón, contra su esposo Don Francisco Cancel y Guzmán, sobre divorcio; pendiente ante Nos á virtud del recurso de casación por quebranta-miento de forma é infracción de ley, interpuesto por la re-presentación de la demandante, contra la sentencia pronun-ciada por el referido Tribunal de Distrito, que declaró sin lugar la demanda, sin especial condenación de costas; habiendo llevado la representación de la recurrente ante este Tribunal Supremo su Abogado defensor Don Antonio Alvarez Nava; y la de la otra parte recurrida, su Abogado defensor Don Manuel F. Rossy Calderón.— Resultando: Que interpuesta demanda de divorcio ante el Tribunal de Distrito de Arecibo en doce de Febrero de mil novecientos uno, por Doña Isabel Caamaño y Colón contra su esposo Don Francisco Cancel y Guzmán, se confirió traslado de ella al demandado que lo evacuó, oponiéndose y pidiendo se le absolviera de la demanda, con las costas á la demandante.— Resultando: Que señalado día para una' comparecencia de xas partes, con objeto de que propusieran sus pruebas, el mismo día señalado se presentó por la representación de la de-mandante un escrito ampliando los hechos expuestos en la de-manda, y pidiendo que con audiencia de la otra parte y sus-pensión de la comparecencia acordada, se le admitiera dicho escrito, á lo que por auto de seis de Junio del mismo año se *382declaró no haber lugar; y que pedida reposición de este pro-visto, protestando, en su caso, de indefensión, le fuá denegada la reposición solicitada, teniéndose por consignada la protesta. —Resultando: Que celebrado el juicio oral y practicadas las pruebas propuestas y admitidas á las partes, se dictó sentencia definitiva por el Tribunal de Distrito de Arecibo en veinte y dos de Agosto último, por la que se declaró sin lugar la de-manda de divorcio interpuesta por Doña Isabel Caamaño contra'su esposo Don Francisco Cancel, sin especial condenación de costas; contra cuya sentencia se interpuso por la represen-tación de la demandante recurso de casación por quebranta-miento de forma y simultáneamente por infracción de ley, como comprendido el primero en el caso 5? del artículo 1,691 de la Ley de Enjuiciamiento Civil, en el concepto de que no habiéndosele admitido el escrito de ampliación que oportunamente había propuesto, implícitamente se le dene-gaban las pruebas que hubiera podido proponer sobre los hechos consignados ■ en dicho escrito, admisibles según las leyes, y cuya negativa le había causado indefensión.— Resultando: Que admitido el recurso y elevados los autos á esta Superioridad, donde comparecieron las partes, se señaló día para la vista del recurso interpuesto por quebran-tamiento de forma, á cuyo acto asistieron los abogados defensores, manteniendo cada uno sus respectivas conclu-siones. — Visto : Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — Considerando: Que el recurso de casación por quebrantamiento de forma sólo es procedente en los casos que taxativamente determina el artículo 1,691 de la Ley de Enjuiciamiento Civil, no pudiendo ampliarse á otros más, ni aun por razón de analogía, como lo tiene declarado el Tribunal Supremo .de España, entre otras sentencias, por la de diez y nueve de Febrero de mil ochocientos noventa y dos. — Considerando: Que si bien una de las causas que dan lugar al expresado recurso, es la comprendida en el número 5? del artículo 1,691 de la citada ley procesal, ó sea por denegación de cualquiera *383diligencia de prueba admisible según las leyes, y cuya falta haya podido producir indefensión, esta causa no tiene aplicación al caso presente, toda vez que en él no se trata más que de la no admisión de un escrito de ampliación de la demanda, que no implica necesariamente la denega-ción de ninguna diligencia de prueba, que en todo caso ni sería admisible según las leyes, porque esa clase de escritos no tienen ya cabida en el procedimiento establecido para la sustanciación del juicio civil ordinario, como lo comprueba el precepto terminante del artículo 74 de la Orden General número 118, ni su falta habría causado indefensión á la parte recurrente, que quedaba en perfecta aptitud para proponer todas las pruebas que hubiera estimado pertinentes á la cuestión debatida en el pleito; requisitos ambos nece-sarios para que sea procedente el recurso de casación por quebrahtamiento de forma fundado en la causa 5? del artículo 1,691 de la Ley de Enjuiciamiento Civil vigente.— Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación por quebrantamiento de forma, interpuesto por Doña Isabel Caamaño y Colón, á quien condenamos en las costas. — Comuniqúese esta sentencia al Tribunal de Arecibo, y dése cuenta con los autos para proveer lo que corresponda sobre el otro recurso por infrac-ción de ley interpuesto también por la misma parte recu-rrente. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José Figue-ras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Presidente del Tribunal Supremo Don José S. Quiñones, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario sustituto certifico en Puerto Rico, á diez y nueve de Marzo de mil novecientos dos. — Eugenio Alvarez, Secretario sustituto.